This court being satisfied that the contract between these parties is evidenced by various letters and telegrams and that it was the intention of the parties to provide that the respondent should maintain a market at a fixed price before it could compel the appellant to receive the shares of mining stock which is the subject-matter of this controversy, and the testimony failing to show that *Page 705 
the respondent had maintained that price; it is not entitled to recover judgment for the balance of the shares which the appellant refused to accept.
It is unnecessary to set out all the evidence which established the contract between the parties.
The judgment is reversed, and the action ordered dismissed.